Citation Nr: 1608186	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-18 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for scar, status-post thyroidectomy.

2.  Entitlement to an initial rating higher than 60 percent for hypoparathyroidism, status-post thyroidectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from April 2004 to April 2008. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In September 2015, the Veteran withdrew her request for a Board hearing.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 



FINDINGS OF FACT

1.  The scar is not associated with tissue loss and does not result in gross distortion or asymmetry or at least two characteristics of disfigurement.  

2.  The hypoparathyroidism does not result in marked neuromuscular excitability or laryngeal stridor and cataract or evidence of increased intracranial pressure.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for scar, status-post thyroidectomy, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  

2.  The criteria for a rating higher than 60 percent for hypoparathyroidism have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7800 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter mailed in April 2008, prior to the initial adjudication of the claims for service connection.  The Veteran was then provided notice for the increased rating claims in November 2009.  Following the provision of the required notice and the receipt of all pertinent evidence, the originating agency adjudicated the claim.  There is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that service records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor a representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim; the Board is also unaware of any such evidence.  The Veteran was provided examinations to determine the nature and severity of the scar and hypoparathyroidism, most recently in 2013.  The records reveal all findings necessary to rate the disability, and the Veteran has not alleged that an examination was inadequate or an inaccurate depiction of either condition.  

Accordingly, the Board will address the merits of the appellant's appeal.

II. Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2014).   

Diagnostic Codes 7800, 7803, 7804, and 7805 are potentially applicable for rating a scar of the neck.  The criteria pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008, unless the claimant requests review under the revised criteria.  73 Fed. Reg. 54708 (Sept. 23. 2008).  The current claim was received prior to that date, and the Veteran has not requested that his scars be rated under the revised criteria; thus, the revisions do not apply in this case. 

Diagnostic Code 7800 rates disfigurement of the head, face, or neck.  Diagnostic Code 7800 provides a 10 percent rating for one characteristic of disfigurement; a 30 percent rating for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement; a 50 percent rating for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or with four or five characteristics of disfigurement; and an 80 percent rating for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features or with six or more characteristics of disfigurement. 

The eight characteristics of disfiguring are (1) scar five or more inches in length, (2) scar at least one-quarter inch wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue, (5)scar hypo- or hyper-pigmented in an area exceeding six square inches, (6) skin texture abnormal in an area exceeding six square inches, (7) underlying soft tissue missing in an area exceeding six square inches, (8) skin indurated and inflexible in an area exceeding six square inches.  

Diagnostic Code 7803 provides a 10 percent rating for an unstable, superficial scar.  Diagnostic Code 7804 provides a 10 percent rating for a superficial scar that is painful on examination.  

Diagnostic Code 7905, which rates hypoparathyroidism, provides a 60 percent rating for marked neuromuscular excitability or paresthesia (of arms, legs, or circumoral area) plus either cataract or evidence of increased intracranial pressure.  A 100 percent rating is provided for marked neuromuscular excitability (such as convulsions, muscle spasms (tetany), or laryngeal stridor) plus either cataract or evidence of increased intracranial pressure (such as papilledema).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the scar and hypoparathyroidism.

A May 2008 VA examination record indicates that the Veteran had a two-inch by 1/4-inch scar on her lower neck.  The scar was slightly painful and tender.  There was no edema, inflammation, keloid formation, loss of underlying tissue, or associated limitation of motion and the scar was superficial.  The scar was slightly reddened compared to surrounding skin but the examiner did not consider the scar disfiguring.  The examiner indicated that the scar would not interfere with work or activities of daily living.  

The examination record also indicates that the Veteran had stable parathyroid status.  The Veteran demonstrated some sensitivity to heat and cold and had occasional palpitations, but muscle tone was normal and there was no evidence of tremor, eye signs, or muscle hyperreactivity.  Chvostek sign was negative.  The diagnosis was hypoparathyroidism controlled with medication without evidence of abnormal calcium metabolism.  The examiner found the condition would not interfere with work or activities of daily living.  

June 2008 VA treatment records reveal a history of rare perioral paresthesias and a negative history as to shakiness.  There was a slight Chvostek sign and no stridor.  December 2008, March and December 2009, September 2010, April 2011, and February and October 2012 VA treatment record reveals the Veteran's negative history as to shakiness or paresthesias.  Examination revealed no tremor.  Chvostek sign was negative in December 2009, September 2010, and April 2011.  Chvostek sign was slight in December 2008 and positive in February and October 2012.  

A January 2010 VA examination record indicates that the thyroidectomy scar was superficial, nontender, nonpainful, and smooth.  It measured six centimeter by 0.5 centimeters.  It was not elevated, depressed, or adherent, and there was no ulceration or breakdown of the skin.  There was no loss of underlying tissue, inflammation, edema, or keloid formation.  There was no distortion or asymmetry of any feature or impaired features from the scar.  There was mild disfigurement due to slight hyperpigmentation.  There was no limitation of function.  There was no effect on occupation or activities of daily living.  

Regarding the postsurgical hypoparathyroidism, there was no tremor and motor strength was equal and symmetrical.  There was no paresthesia of the face, hands or feet; the previously reported paresthesias were secondary to calcium abnormalities, which had been corrected.  There was no effect on activities of daily living, but the fatigue associated with the thyroid and parathyroid conditions affected occupational functioning.  

An April 2013 VA examination record indicates that the Veteran's hypoparathyroidism was manifested by paresthesias, arm numbness, face twitches, and anxiety.  The examiner did not find evidence of cataract, increased intracranial pressure, marked neuromuscular excitability, convulsion, muscular spasm, or laryngeal stridor.  There were no symptoms due to associated pressure on adjacent organs, and the eyes were normal.  The thyroid and parathyroid condition did not affect the Veteran's ability to work.  

There was one unstable or painful scar.  The scar was not 13 centimeters in length or longer, 0.6 centimeters in width or wider, elevated, depressed, adherent, inflexible, or indurated.  The scar was not associated with abnormal pigmentation, texture, or missing underlying soft tissue.   

Analysis

Upon consideration of the evidence, a rating higher than 20 percent is not warranted for the scar, status-post thyroidectomy.  The evidence, which includes color photographs, documents that the scar is not associated with tissue loss, gross distortion or asymmetry, or two characteristics of disfigurement.  In this regard, the Board notes that although there is a finding that the scar measures 1/4 inch wide, the evidence consistently documents that the scar does not measure at least five inches and is not elevated, depressed, adherent, inflexible, indurated, or associated with abnormal skin tissue or missing soft tissue.  Furthermore, although there are findings of abnormal pigmentation, the area affected is less than six square inches.  In sum, the scar results in one characteristic of disfigurement at most.  Finally, there is no evidence that the scar limits function, which could warrant a rating under Diagnostic Code 7805.  

A higher rating is also not warranted for hypoparathyroidism.  There is no evidence of cataract, increased intracranial pressure, or marked neurovascular excitability.  In this regard, the Board notes that although there are findings of positive Chvostek's sign, there is no evidence, including history, of spasm, convulsion, or laryngeal stridor or other evidence suggestive of marked neurovascular excitability during the period of the claim.  

The Board has considered whether this matter should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The manifestations of the service-connected scar and hypoparathyroidism are contemplated by the schedular criteria.  In addition, higher ratings are authorized for additional impairment.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is thus neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable because the preponderance of the evidence is against the claims.







ORDER

A rating higher than 20 percent for a scar, status-post hypothyroidism, is denied.

A rating higher than 60 percent for hypoparathyroidism is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


